Case: 19-20154       Document: 00515859460            Page: 1      Date Filed: 05/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             May 12, 2021
                                     No. 19-20154
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Yanna Gassaway,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 4:15-CR-301-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          After a bench trial, Yanna Gassaway was convicted of wire fraud, in
   violation of 18 U.S.C. § 1343. The district court imposed a below-guidelines
   sentence of 20 months plus three years of supervised release. The court
   entered an order of forfeiture for real property obtained as a result of the


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 19-20154       Document: 00515859460           Page: 2     Date Filed: 05/12/2021




                                      No. 19-20154


   fraud and imposed restitution of $324,840. On appeal, Gassaway contends
   that (1) the evidence was insufficient to sustain her conviction, (2) the district
   court violated the Speedy Trial Act, (3) the court erred in denying a jury trial,
   (4) the prosecution engaged in misconduct and selective, malicious prosecu-
   tion, and (5) the court erred in ordering $324,840 in restitution.
          Gassaway has been released from prison but is still subject to a term
   of supervised release. Accordingly, this appeal is not moot. See Spencer
   v. Kemna, 523 U.S. 1, 8 (1998); United States v. Lares-Meraz, 452 F.3d 352,
   354−55 (5th Cir. 2006).
          We review preserved challenges to the sufficiency of the evidence
   de novo. United States v. Ocampo-Vergara, 857 F.3d 303, 306 n.3 (5th Cir.
   2017); United States v. Mitchell, 792 F.3d 581, 582 (5th Cir. 2015). To estab-
   lish wire fraud, the government must prove (1) a scheme to defraud; (2) the
   use of, or causing the use of, wire communications in interstate or foreign
   commerce in furtherance of the scheme; and (3) a specific intent to defraud.
   See § 1343; United States v. Sanders, 952 F.3d 263, 277 (5th Cir. 2020); United
   States v. del Carpio Frescas, 932 F.3d 324, 329 (5th Cir.), cert. denied, 140 S. Ct.
   620 (2019); United States v. Simpson, 741 F.3d 539, 547−48 (5th Cir. 2014).
          Gassaway maintains that the government did not prove all the ele-
   ments necessary to sustain a conviction for wire fraud. She asserts that
   (1) she had nothing to do with the initial counterfeit check, (2) she had no
   intent to defraud Bank of America, (3) Bank of America is responsible for any
   loss it suffered, and (4) use of e-mail alone was not sufficient to establish the
   requisite interstate nexus. The record reveals that Gassaway made a false
   material statement―that she would invest $450,000 in a bank guarantee―to
   obtain something of value from others, namely, money. See United States v
   Scully, 951 F.3d 656, 670−71 (5th Cir.), cert. denied, 141 S. Ct. 344 (2020);
   United States v. Evans, 892 F.3d 692, 711−12 (5th Cir. 2018). Moreover,




                                            2
Case: 19-20154      Document: 00515859460           Page: 3    Date Filed: 05/12/2021




                                     No. 19-20154


   Gassaway made the fraudulent representations with the knowing intent to
   bring about a financial or personal gain for herself. See Scully, 951 F.3d
   at 670−71; United States v. Richards, 204 F.3d 177, 207 (5th Cir. 2000).
   Furthermore, although e-mail alone is not sufficient to establish the wire-
   communications element, the evidence reveals at least one interstate wire
   transfer from a Bank of America account in Texas to an escrow account in
   Georgia. That transfer was critical to an essential step in the plan. United
   States v. Sanders, 952 F.3d 263, 277 (5th Cir. 2020); United States v. Hoffman,
   901 F.3d 523, 547 (5th Cir. 2018). The government presented substantial
   evidence to support the guilty verdict. See United States v. Smith, 895 F.3d
   410, 415−16 (5th Cir. 2018).
          Because Gassaway did not move for dismissal of the indictment based
   on a Speedy Trial Violation, to the extent that she makes such an argument,
   she has waived her statutory speedy-trial claim. United States v. Reagan,
   725 F.3d 471, 486−87 (5th Cir. 2013); 18 U.S.C. § 1362(a)(2). In addition,
   she has abandoned any constitutional claim of a speedy-trial violation for
   failure to brief the issue adequately. See United States v. Gentry, 941 F.3d 767,
   792 (5th Cir. 2019); Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).
          Gassaway additionally avers that she did not waive her right to a jury
   and that the district court infringed on her Sixth Amendment rights when it
   denied her a jury trial based on past postponements. We review de novo the
   validity of a waiver of the right to trial by jury. See United States v. Mendez,
   102 F.3d 126, 128−31. The record reveals that Gassaway competently waived
   her right to a jury trial both orally and in writing. See Fed. R. Crim. P.
   23(a); United States v. Mendez, 102 F.3d 126, 128−31 (5th Cir. 1996).
          We review assertions of prosecutorial misconduct for abuse of discre-
   tion. United States v. Bolton, 908 F.3d 75, 93 (5th Cir. 2018); United States v.
   Rice, 607 F.3d 133, 138−39 (5th Cir. 2010). Unpreserved allegations of prose-




                                          3
Case: 19-20154     Document: 00515859460           Page: 4   Date Filed: 05/12/2021




                                    No. 19-20154


   cutorial misconduct are reviewed for plain error only. Bolton, 908 F.3d at 93;
   United States v. Romans, 823 F.3d 299, 315 (5th Cir. 2016); United States v.
   Isgar, 739 F.3d 829, 839 (5th Cir. 2014).
          Generally, to establish prosecutorial misconduct of a constitutional
   nature, the defendant must show that the prosecutor’s improper conduct or
   remarks affected her substantial rights. See Bolton, 908 F.3d at 93. To estab-
   lish a violation based on the government’s use of fabricated or misleading
   testimony, Gassaway must show that the testimony in question was (1) actu-
   ally false and (2) material and (3) that the prosecution knew it was false.
   United States v. O’Keefe, 128 F.3d 885, 893 (5th Cir. 1997). Gassaway has not
   demonstrated that the government knowingly relied on any false testimony.
          The prosecutor is afforded wide latitude during closing arguments, see
   United States v. Rodriguez, 43 F.3d 117, 123 (5th Cir. 1995), and is permitted
   to discuss properly admitted evidence and any reasonable inferences or con-
   clusions that can be drawn from it, see United States v. Bowen, 818 F.3d 179,
   191 (5th Cir. 2016). Moreover, Gassaway was convicted after a bench trial,
   and as an experienced trier of fact, the district judge is presumed to have
   reached a verdict based only on permissible and admissible evidence and to
   have disregarded any improper statements. See United States v. Cardenas, 9
   F.3d 1139, 1156 (5th Cir. 1993); United States v. Hughes, 542 F.3d 246, 248−49
   (5th Cir. 1976). Because the outcome of the trial was not in Gassaway’s favor,
   she cannot raise a malicious-prosecution claim. See Castellano v. Fragozo,
   352 F.3d 939, 954 (5th Cir. 2003).
          The legality of a restitution order is reviewed de novo, and the amount
   is reviewed for abuse of discretion. United States v. Mathew, 916 F.3d 510,
   516−17 (5th Cir. 2019); United States v. Sharma, 703 F.3d 318, 322 (5th Cir.
   2012). The Mandatory Victim Restitution Act (“MVRA”), 18 U.S.C.
   § 3663A, governs certain restitution awards and makes restitution mandatory




                                         4
Case: 19-20154          Document: 00515859460        Page: 5    Date Filed: 05/12/2021




                                      No. 19-20154


   for certain crimes, “including any offense committed by fraud or deceit.”
   United States v. DeCay, 620 F.3d 534, 539 (5th Cir. 2010) (internal quotation
   marks and citation omitted); 18 U.S.C. §§ 3556, 3663A(a)(1), (c)(1)(A)(ii)).
   Gassaway’s offense of conviction is wire fraud in violation of § 1343, in which
   a scheme to defraud is an element. See United States v. Beacham, 774 F.3d
   267, 271, 278−80 (5th Cir. 2014); United States. v. Inman, 411 F.3d 591, 593,
   595 (5th Cir. 2005).
          A defendant sentenced under the MVRA is responsible for providing
   restitution to victims “directly and proximately harmed as a result of the
   commission of an offense for which restitution may be ordered, . . . including
   any person directly harmed by the defendant’s criminal conduct in the course
   of the scheme . . . .” § 3663A(a)(2); United States v. Dickerson, 909 F.3d 118,
   129 (5th Cir. 2018); Sharma, 703 F.3d at 323. Section 3663(b) provides that,
   in a case of an offense resulting in loss of property of a victim, the court may
   require the defendant to return the property to its owner. § 3663A(b)(1)(A).
   Where the return of the property is impossible or impractical, the court may
   order the defendant to pay an amount equal to the value of the property on
   the date of the loss or the date of sentencing, whichever is greater, less the
   value of the property that is returned.            18 U.S.C. § 3663(b)(1)(A),
   (b)(1)(B)(i)-(ii).
          Based on the record evidence, the district court properly ordered that
   Gassaway pay restitution for the actual monetary loss, $324,840, directly
   incurred by Bank of America arising from the underlying fraudulent conduct
   of the offense of conviction as charged in the indictment. See Hughey v. United
   States, 495 U.S. 411, 412−13 (1990). Gassaway’s assertion that Bank of Amer-
   ica is not a victim because she did not intend to defraud it is without merit
   because her fraudulent activity resulted in a loss to Bank of America. More-
   over, it is immaterial that the district court also entered an order of forfeiture.
   Restitution and forfeiture serve different purposes. United States v. Sanjar,



                                           5
Case: 19-20154      Document: 00515859460           Page: 6    Date Filed: 05/12/2021




                                     No. 19-20154


   876 F.3d 725, 751 (5th Cir. 2017). “[B]oth restitution and criminal forfeiture
   are mandatory features of criminal sentencing that a district court does not
   have authority to offset.” Id. Gassaway has not demonstrated that the
   district court abused its discretion by ordering restitution. See United States
   v. Mahmood, 820 F.3d 177, 196 (5th Cir. 2016).
          We review a district court’s application of the guidelines de novo and
   its findings of fact at sentencing for clear error. United States v. Klein, 543
   F.3d 206, 213 (5th Cir. 2008). Although a district court’s loss calculation is
   generally a factual finding reviewed for clear error, we review “de novo how
   the court calculated the loss, because that is an application of the guidelines,
   which is a question of law.” Id. Under § 2B1.1(b)(1), the amount of loss
   resulting from a fraud offense is a specific offense characteristic that in-
   creases the base offense level. § 2B1.1(b)(1); United States v. Isiwele, 635 F.3d
   196, 202 (5th Cir. 2011). The guidelines instruct the district courts to calcu-
   late the “greater of actual loss or intended loss” resulting from the offense.
   § 2B1.1(b)(1), comment. (n.2(A)). An “actual loss” is “the reasonably fore-
   seeable pecuniary harm that resulted from the offense.” § 2B1.1(b)(1), com-
   ment. (n.3(A)(i)).
          The evidence reveals that Bank of America suffered an actual mone-
   tary loss of $324,840. See § 2B1.1(b)(1), comment. (n.3(A)(iv)). Accord-
   ingly, the district court did not err in applying a 12-level enhancement based
   on a loss amount of more than $250,000. See § 2B1.1(b)(1)(G).
          The judgment is AFFIRMED. Gassaway’s motion to correct or
   amend the sentence is therefore DENIED. Her motion to vacate the judg-
   ment is DENIED as moot. The motion to remand is DENIED.




                                          6